NOT FOR PUBLICATION WITHOUT THE
                APPROVAL OF THE APPELLATE DIVISION

                                     SUPERIOR COURT OF NEW JERSEY
                                     APPELLATE DIVISION
                                     DOCKET NO. A-1633-11T4
                                                 A-1677-11T4


DR. & MRS. JOHN PETROZZI;
DR. & MRS. PHILIP LoPRESTI;
MR. & MRS. JACK DOUGHERTY;
                                      APPROVED FOR PUBLICATION
MR. NICHOLAS TALOTTA &
MR. THOMAS L. PAGANO;                     October 28, 2013
MR. & MRS. KURT ASPLUNDH;
MR. & MRS. MICHAEL C. COYLE;             APPELLATE DIVISION
MR. & MRS. ANDREW BERENATO;
MR. & MRS. THOMAS PESCI;
MR. & MRS. EDWARD HALES;
MR. & MRS. ROBERT KOONTZ;
MR. & MRS. HARRY BARBIN;
MR. & MRS. R. MARSHALL PHILIPS
and MS. ARLENE DIACO; MS. RUTH E.
ADLAM; MR. & MRS. DANIEL F.
AMOROSO; MS. MARTHA L. ASPLUNDH; MR.
BRETT A. BOAL & MS. LISA MARI
SHEPPARD; MR. & MRS. JOSEPH E.
BUONOMO; MR. & MRS. JEFFREY P.
CARPENTER; MR. & MRS. LARRY
CARRON; MR. HENRY COCCO; MR. &
MRS. DAVID P. DEGLER; MR. PETER
DEPAUL; MR. RONALD J. DiMEDIO;
MR. & MRS. DONALD F. DWYER; MR.
DENNIS ENGLE, MS. LYNN ENGLE & MR.
RICHARD RUTT; MR. & MRS. GROVER
FRIEND; MS. CHRISTINE HANNON;
MR. & MRS. FRANK IACUBUCCI; MR. &
MRS. JOHN JOHNSON; MR. & MRS. DAVID M.
McLAUGHLIN; MR. VICTOR J. MAGGITTI,
JR.; MR. & MRS. JOSEPH M. MARTOSELLA;
MR. & MRS. EUSTACE MITA; MOONRUN
ASSOCIATES, LLC (a/k/a Mumma Family);
MR. & MRS. WILLIAM L. MOPPERT;
MS. VERONICA MORTELITE; DR. & MRS.
JAMES J. NICHOLSON; MR. & MRS. THOMAS
PAGANO; MR. & MRS. DAVID E. PANICHI;
3808 WESLEY AVENUE, LLC (a/k/a
Powers Family); MR. & MRS. RICHARD A.
RAND; MR. DAVID A. RAND POA;
WILLIAM ROSINI & OCEAN ASSOCIATES;
MR. JAMES D. SCULLY, JR. & M.A.
SCULLY; MS. MAUREEN D. SMITH; MR.
CARL W. STRICKLER; MR. & MRS. RICHARD
SYKORA; MR. STEPHEN B. TANNER; MS.
MARGARET WALTERS; MR. & MRS. G. WILLIAM
FOX,

      Plaintiffs,

MR. & MRS. DANIEL T. HUGHES;
and MR. AND MRS. NICHOLAS J.
TALOTTA,

      Plaintiffs-Respondents,

v.

CITY OF OCEAN CITY, a municipal
corporation; within Cape May
County, State of New Jersey,

      Defendant-Appellant,

and

the DEPARTMENT OF ENVIRONMENTAL
PROTECTION, or its assigns, a
governmental agency formed by the
State of New Jersey,

     Defendant.
___________________________________________________________

DR.   & MRS. JOHN PETROZZI;
DR.   & MRS. PHILIP LoPRESTI;
MR.   & MRS. JACK DOUGHERTY;
MR.   NICHOLAS TALOTTA &
MR.   THOMAS L. PAGANO;
MR.   & MRS. DANIEL T. HUGHES;
MR.   & MRS. KURT ASPLUNDA;
MR.   & MRS. MICHAEL C. COYLE;
MR.   & MRS. ANDREW BERENATO;


                                  2                      A-1633-11T4
MR. & MRS. THOMAS PESCI;
MR. & MRS. EDWARD HALES;
MR. & MRS. ROBERT KOONTZ;
MR. & MRS. HARRY BARBIN;
MR. & MRS. R. MARSHALL PHILIPS
and MS. ARLENE DIACO; MS. RUTH E.
ADLAM; MR. & MRS. DANIEL F.
AMOROSO; MS. MARTHA L. ASPLUNDH; MR.
BRETT A. BOAL & MS. LISA MARI
SHEPPARD; MR. & MRS. JOSEPH E.
BUONOMO; MR. & MRS. JEFFREY P.
CARPENTER; MR. & MRS. LARRY
CARRON; MR. HENRY COCCO; MR. &
MRS. DAVID P. DEGLER; MR. PETER
DEPAUL; MR. RONALD J. DiMEDIO;
MR. & MRS. DONALD F. DWYER; MR.
DENNIS ENGLE, MS. LYNN ENGLE &
MR. RICHARD RUTT; MR. & MRS.
GROVER FRIEND; MS. CHRISTINE
HANNON; MR. & MRS. FRANK IACUBUCCI;
MR. & MRS. JOHN JOHNSON; MR. & MRS.
DAVID M. McLAUGHLIN; MR. VICTOR J.
MAGGITTI, JR.; MR. & MRS. JOSEPH M.
MARTOSELLA; MOONRUN ASSOCIATES, LLC
(a/k/a Mumma Family); MR. & MRS.
WILLIAM L. MOPPERT; MS. VERONICA MORTELITE;
DR. & MRS. JAMES J. NICHOLSON; MR. &
MRS. THOMAS PAGANO; MR. & MRS. DAVID E.
PANICHI; 3808 WESLEY AVENUE, LLC
(a/k/a Powers Family); MR. & MRS.
RICHARD A. RAND; MR. DAVID A.
RAND POA; WILLIAM ROSINI & OCEAN
ASSOCIATES; MR. CARL W. STRICKLER; MR.
& MRS. RICHARD SYKORA; MR. AND MRS.
NICHOLAS J. TALOTTA; MS. MARGARET
WALTERS; and MR. & MRS. G. WILLIAM FOX,

     Plaintiffs,

MR. & MRS. EUSTACE MITA;
MR. JAMES D. SCULLY, JR. &
M.A. SCULLY; MR. STEPHEN B. TANNER;
and MS. MAUREEN D. SMITH;

     Plaintiffs-Appellants,
v.


                               3              A-1633-11T4
CITY OF OCEAN CITY, a municipal
corporation; within Cape May
County, State of New Jersey, and
the DEPARTMENT OF ENVIRONMENTAL
PROTECTION, or its assigns, a
governmental agency formed by the
State of New Jersey,

     Defendants-Respondents.
______________________________________________

         Argued September 9, 2013 – Decided October 28, 2013

         Before Judges Parrillo, Harris and Kennedy.

         On appeal from the Superior Court of New
         Jersey, Law Division, Cape May County,
         Docket No. L-218-05.

         Michael P. Stanton argued the cause for
         appellant (A-1633-11)/respondent (A-1677-11)
         Ocean City (McCrosson & Stanton, P.C.,
         attorneys; Dorothy F. McCrosson, of counsel
         and on the brief).

         Frank L. Corrado argued the cause for
         appellants (A-1677-11) Mita, Scully, Tanner
         and Smith (Barry, Corrado & Grassi, P.C.,
         attorneys; Mr. Corrado, on the briefs).

         Kenneth A. Porro argued the cause for
         respondents (A-1633-11) Hughes and Talotta
         (Wells, Jaworski & Liebman, L.L.P.,
         attorneys; Mr. Porro, of counsel and on the
         brief; Spencer J. Rothwell, on the brief).

         Matthew T. Kelly, Deputy Attorney General,
         argued the cause for respondent (A-1677-11)
         New Jersey Department of Environmental
         Protection (John J. Hoffman, Acting Attorney
         General, attorney; Melissa H. Raksa,
         Assistant Attorney General, of counsel; Mr.
         Kelly, on the briefs).




                               4                        A-1633-11T4
         The opinion of the court was delivered by

PARRILLO, P.J.A.D.

    These back-to-back appeals, consolidated for purposes of

this opinion, present recurrent issues facing shore communities

and their residents.   In A-1677-11, we are asked, primarily, to

determine whether a municipality's failure to perform its part

of easement agreements with owners of beachfront properties is

due to reasonably unforeseen circumstances beyond its control so

as to be relieved of its contractual duty, and, if so, whether

these homeowners are nevertheless left without a remedy.     In A-

1633-11, we determine, where municipal liability has been

established, the proper measure of damages for the loss

occasioned by the municipality's breach.   Collateral issues

concern the viability of the homeowners' inverse condemnation

claims against the municipality and the State, through its

Department of Environmental Protection (DEP), and whether

certain plaintiffs had established their ownership of affected

beachfront property.

    By way of background, prior to 1987, Ocean City did not

have a significant dune system to provide shore protection and,

instead, relied upon dunes that were naturally created.    To

rectify the problem, in 1989, Ocean City participated in a beach




                                5                           A-1633-11T4
replenishment and dunes restoration program with a cost-sharing

ratio involving the State and federal government.

    Before pumping sand from the sea to create the dune system,

however, the Army Corps of Engineers required that Ocean City

either own the beach or have access rights where the sand was to

be placed.   Thus, since a portion of the area identified for the

dune system was privately owned, Ocean City would have to either

acquire easements from beachfront property owners, or pursue the

more time-consuming process of condemnation.   Ocean City chose

the former course.

    To ease property owners' concerns over their beachfront

views, beginning on April 26, 1991, Ocean City proposed

easements containing a restriction that the municipality would

construct and maintain the dune system with a height limitation

of no greater than three feet above the average elevation of the

bulkhead (i.e., twelve feet) in the block in which the property

was located.   Although the 1991 regulations promulgated pursuant

to the Coastal Area Facility Review Act (CAFRA), N.J.S.A. 13:19-

1 to -21, did not require a municipality to seek a CAFRA permit

from DEP for dune maintenance, nevertheless a series of State

Aid Agreements entered into between Ocean City and the State




                                6                         A-1633-11T4
since 1987 required the municipality to obtain the agency's

written authorization before commencing a dune maintenance.1

       From May 1, 1992 to December 8, 1995, Ocean City acquired

the necessary easements, including the three-foot height

restriction,2 from individual beachfront property owners.    Not

surprisingly, between 1992 and 2000, natural accretion caused

areas of the dunes to grow in height and width, and the affected

1
  Specifically, paragraph 4 of the 1987 State Aid Agreement
provided that "[t]he municipality shall not undertake any
mechanical manipulation including[,] but not limited to[,]
bulldozing, grading, scraping, of the beach and dune areas
unless written authorization is received from the Division of
Coastal Resources."
2
    The Perpetual Easement Deed stated:

                 As a further consideration for the
            grant of this easement, the Grantee [Ocean
            City] covenants that it shall perform, allow
            or arrange for the following:

                 . . . .

                 (3) Dunes created pursuant to this
                 grant shall not exceed the average
                 elevation of the bulkhead in Block by
                 more than three (3) feet. The Grantee
                 shall construct and maintain the dune
                 system in a fashion to comply with this
                 height limitation.

In addition, Ocean City agreed to maintain beach access over the
dunes by creating an eight-foot access way mid-block to the
ocean and an open twenty-foot wide pathway adjacent to and
parallel with the existing bulkheads. The easements obtained by
plaintiffs or their predecessors in title were all obtained in
1992.



                                  7                         A-1633-11T4
property owners began requesting that Ocean City comply with the

dune maintenance provision in their easement agreements.    By

this time, however, by virtue of CAFRA amendments effective July

19, 19943 that included dune construction and maintenance as a

regulated activity, Ocean City was required to apply for a CAFRA

permit prior to performing dune maintenance to alter the size or

height of any dunes within the municipality.4

     Consequently, on May 29, 2002, Ocean City filed with DEP a

CAFRA permit application to reduce the height of existing sand

dunes by mechanical excavation to an elevation of three feet

above the twelve-foot height of the existing adjacent bulkhead.

The agency deemed the application administratively complete, but

on May 17, 2005, denied the permit for non-compliance with

governing regulations.     We affirmed the agency's action in an

unpublished opinion.     City of Ocean City v. New Jersey Dep't of

Envtl. Protection, A-5199-06 (App. Div. September 26, 2008).



3
  An amendment to N.J.S.A. 13:19-5 provided that "[a] permit
. . . shall be required for . . . [a] development located in
the coastal area on any beach or dune." L. 1993, c. 190, § 5.
This amendment was approved on July 19, 1993 and stated that it
"shall take effect one year from the enactment date of this
act." Ibid. Thus, a CAFRA permit was required for dune
maintenance after July 19, 1994.
4
  In fact, several easements were executed after the effective
date of the July 19, 1994 CAFRA amendments, including those
involving plaintiffs-respondents in A-1633-11.


                                  8                         A-1633-11T4
    Contemporaneously, on May 2, 2005, individual Ocean City

property owners filed a complaint in the Law Division against

Ocean City alleging, among other things, that Ocean City

breached its easement agreements by not maintaining the height

limitation on the beachfront dunes, causing the property owners

to lose their view, access and privacy.   On October 4, 2005,

they filed an amended complaint naming additional plaintiffs and

DEP as an additional defendant, alleging that DEP "had full

knowledge, participated and agreed to the dunes project in

question."   A second amended complaint added, among other claims

against Ocean City and DEP, a cause of action for inverse

condemnation.

    Out of the original ninety-five individual plaintiffs

representing sixty-three beachfront properties, by time of trial

only twenty-five plaintiffs remained, representing seventeen

properties, including the six appellants in A-1677-11 and the

four respondents in A-1633-11.   Ocean City was the lone

defendant, the court having dismissed, on summary judgment

motion, plaintiffs' breach of contract claims against DEP,

because DEP was not a party to the easement agreements, and

plaintiffs' inverse condemnation claim, because plaintiffs had

not established a regulatory taking and had not lost




                                 9                          A-1633-11T4
substantially all of the beneficial use of the totality of their

properties.

     A bifurcated bench trial was held on liability and damages.

As to the former, the only remaining claims against Ocean City

were breach of the easement agreements and inverse condemnation.

At the conclusion of the eight-day trial on liability, the Law

Division dismissed the inverse condemnation claims of all

plaintiffs as well as the breach of contract claims of all5 but

the four plaintiffs who had entered into easement agreements

with Ocean City after the effective date — July 19, 1994 — of

the CAFRA amendments.   Those four plaintiffs, each two of whom

own a beachfront condominium in the same two-unit, two-story

structure in Ocean City and who are respondents in A-1633-11,

proceeded to a three-day damages trial, at the conclusion of

which the court awarded $70,000 to the first-floor occupants

(Mr. and Mrs. Daniel Hughes) and $35,000 to the second-floor

occupants (Mr. and Mrs. Nicholas Talotta).




5
  The breach of contract claims of two of these plaintiffs, Mr.
and Mrs. Eustace Mita, were dismissed as well on the ground they
failed to prove ownership of the affected beachfront property.



                                10                          A-1633-11T4
       As to liability, in dismissing the claims of the six

plaintiffs who are appellants in A-1677-11,6 the court found that

the 1994 CAFRA amendments rendered impossible Ocean City's

performance under the easement agreements pre-dating the

effective date of those amendments and, therefore, relieved the

municipality of its contractual obligations.    Finding

performance excused and no contractual breach, the court held

Ocean City was not liable to plaintiffs for damages, especially

since they received the benefit of added storm protection as a

result of the dune creation.    The court also dismissed

plaintiffs' inverse condemnation claims against Ocean City on

the same grounds it had previously rejected identical claims

against DEP, namely that neither DEP nor Ocean City physically

appropriated plaintiffs' properties and that plaintiffs had not

shown substantial loss of use required for a compensable

regulatory taking.7


6
  With respect to the Mitas, the court additionally found these
appellants did not have riparian ownership of the area on which
the dunes were constructed.
7
    The court stated:

            Under general principles a property owner is
            barred from any claim to a right of inverse
            condemnation unless deprived of all or
            substantially all of the beneficial use of
            the totality of [the] property as the result
            of excessive police power regulation.
                                                        (continued)

                                 11                           A-1633-11T4
     These six plaintiffs now appeal the dismissal of their

breach of contract and inverse condemnation claims, seeking

liability judgments in their favor.    They argue, alternatively,

that even if Ocean City were discharged of its contractual

duties, plaintiffs are nevertheless entitled to restitution as

an equitable remedy to compensate them for the benefit they

conferred on the municipality.   Plaintiffs also contend that the

1994 CAFRA amendments, which prevented Ocean City from reducing

the height of the dunes seaward of their property and therefore

interfered with their ocean views and reduced the value of their

beachfront dwellings, effected a regulatory taking of their

property without just compensation.8

     As to those four plaintiffs (respondents in A-1633-11) who

executed easement agreements after the July 19, 1994 effective

date of the CAFRA amendments, the court found municipal

liability because Ocean City was on notice at that time that it

could be barred from dune adjustment, and therefore the


(continued)

          [Orleans Builders & Developers v. Byrne, 186
          N.J. Super. 432, 446 (App. Div.), certif.
          denied, 91 N.J. 528 (1982) (citing Penn
          Central Transp. Co. v. New York City, 438
          U.S. 104, 127, 98 S. Ct. 2646, 2661, 57 L.
          Ed. 2d 631, 650 (1978)).]
8
  Additionally, the Mitas contend the court erred in finding
their lack of ownership.


                                 12                        A-1633-11T4
impossibility defense did not apply.   As such, following a

damages trial at which both sides presented expert appraisal

testimony, the court, finding their methodologies flawed,

nevertheless awarded $70,000 to the first-floor residents of a

beachfront condominium building and $35,000 to the second-floor

owners.   Ocean City appeals from this judgment, arguing that

respondents' failure to offer competent expert proof quantifying

the effect of loss of beach views on the value of their real

property precludes an award of compensatory damages.

    We first address the issues raised in A-1677-11.

                          I.   A-1677-11

    Plaintiffs argue that Ocean City, having entered into the

easement agreements solely by virtue of authority delegated by

the Legislature, is in effect the State's alter ego and agent

and, therefore, should not be allowed to assert the defense of

impossibility based on what are, in essence, its own actions in

rendering those contracts ineffective.     And, even if considered

a separate entity, Ocean City is still not entitled to the

defense because the State's disapproval of Ocean City's permit

application was reasonably within the municipality's

contemplation when it promised plaintiffs it would limit dune

height.   We disagree.




                                13                          A-1633-11T4
    "Impossibility or impracticability of performance are

complete defenses where a fact essential to performance is

assumed by the parties but does not exist at the time for

performance."    Connell v. Parlavecchio, 255 N.J. Super. 45, 49

(App. Div.), certif. denied, 130 N.J. 16 (1992).   "Even if a

contract does not expressly provide that a party will be

relieved of the duty to perform if an unforeseen condition

arises that makes performance impracticable, 'a court may

relieve him of that duty if performance has unexpectedly become

impracticable as a result of a supervening event.'"     Facto v.

Pantagis, 390 N.J. Super. 227, 231 (App. Div. 2007) (quoting

Restatement (Second) of Contracts § 261 comment a (1981)); see

also M.J. Paquet, Inc. v. N.J. Dep't of Transp., 171 N.J. 378,

390-91 (2002).

    The basis of the defense is "the presumed mutual assumption

when the contract is made that some fact essential to

performance then exists, or that it will exist when the time for

performance arrives."    Duff v. Trenton Beverage Co., 4 N.J. 595,

605 (1950) (internal quotation marks and citation omitted).      The

inquiry, therefore, is whether the condition "is of such a

character that it can reasonably be implied to have been in the

contemplation of the parties at the date when the contract was

made."   Ibid. (internal quotation marks and citation omitted).



                                 14                         A-1633-11T4
    In other words, the parties must not have reasonably

foreseen the change that rendered the contract performance

impossible or impracticable.   As expressed in the Restatement:

         Where, after a contract is made, a party's
         performance is made impracticable without
         his fault by the occurrence of an event the
         non-occurrence of which was a basic
         assumption on which the contract was made,
         his duty to render that performance is
         discharged, unless the language or the
         circumstances indicate the contrary.

         [Restatement (Second) of Contracts, supra, §
         261.]

Specifically when dealing with a subsequent government act,

"[i]f the performance of a duty is made impracticable by having

to comply with a domestic or foreign governmental regulation or

order, that regulation or order is an event the non-occurrence

of which was a basic assumption on which the contract was made."

Restatement (Second) of Contracts, supra, § 264.

    To be sure, a party cannot render contract performance

legally impossible by its own actions, Creek Ranch, Inc. v. New

Jersey Turnpike Authority, 75 N.J. 421, 432 (1978), as

plaintiffs allege Ocean City did here.   However, Ocean City, as

promisor, neither caused non-performance of its promise nor

reasonably contemplated the change in the law that rendered its

performance impossible or impracticable.




                                15                         A-1633-11T4
    As to the former, the mere conferral by the Legislature of

the power to contract, N.J.S.A. 40:48-1.2; N.J.S.A. 40:43-1;

N.J.S.A. 40A:12-4(a); Becker v. Adams, 37 N.J. 337, 340 (1962),

does not make the State the contracting party.   On the contrary,

it is undisputed that the State was not a party to the easement

agreements, which were negotiated, drafted and executed by the

municipality and agreed to by the individual property owners.

Moreover, as we found in our earlier opinion affirming the

agency's denial of Ocean City's permit application, DEP neither

endorsed, condoned nor approved the dune maintenance height

restriction in those easement agreements.   City of Ocean City,

supra, slip. op. at 11.

    Although Ocean City, as a subdivision of the State, derived

its authority to contract from the State, it does not follow

that the municipality was acting as an agent of the State when

it entered into the easement agreements with its oceanfront

residents.   Clearly, Ocean City was acting in its (and its

residents') own best interests when it sought to obtain

easements to create and maintain dunes along its coast, just as

the State was acting in the best interests of all its citizens

when it sought to include, through the 1994 CAFRA amendments,

dune construction and maintenance as regulated activities

requiring a permit from DEP.   Undeniably, Ocean City had no



                                16                          A-1633-11T4
control over the legislative enactment, which required the

municipality to submit to a formal application and approval

process, over which Ocean City also had no control.     Obviously

then, the entity that contracted and the entity that rendered

performance thereunder impracticable are separate and distinct.

    Not only were the CAFRA amendments and DEP's subsequent

disapproval of Ocean City's permit application beyond the

municipality's control, they were also not reasonably

foreseeable events.   As noted, while a series of State Aid

Agreements governing funding for Ocean City's beach

replenishment projects required DEP's authorization to reduce

the height of the dunes, under 1991 CAFRA regulations then in

effect, no CAFRA permit was required and Ocean City was free to

engage in beach maintenance activities without submitting an

application to the agency.   Indeed, given the mutual goals of

beach replenishment and dune creation shared with the State, it

was entirely reasonable for the municipality to assume that it

would be permitted to carry out the three-foot height

restriction and thus fulfill its dune maintenance obligations to

plaintiffs, who allowed Ocean City access to their beachfront

property to create the dunes in the first instance.     And even

after adoption of the CAFRA amendments on July 19, 1993, it was

still reasonable for Ocean City to conclude that it would obtain



                                17                          A-1633-11T4
a DEP permit, especially considering the fact that the

legislation provided a waiver of the permit process for grading

and excavating dunes.    N.J.S.A. 13:19-5.3.9

       Having excused Ocean City's performance as impossible or

impracticable, the trial court found no liability for damages.

With this latter ruling, we part company.       In our view, the

court erred in concluding that because Ocean City did not breach

the contract, plaintiffs are not entitled to monetary relief.

       "Where one party to a contract is excused from performance

as a result of an unforeseen event that makes performance

impracticable, the other party is also generally excused from

performance."    Facto, supra, 390 N.J. Super. at 233-34; see also

Restatement (Second) of Contracts, supra, §§ 237, 239, 267.

Even though the non-performing party is not in breach because

the impracticability doctrine discharges the duty, "'it cannot

demand something for nothing from the other party.'"       Facto,

supra, 390 N.J. Super. at 234 (quoting 14 Corbin on Contracts, §


9
    N.J.S.A. 13:19-5.3 provides:

            The commissioner may waive the permit
            requirement for development . . . for any
            development that involves the grading or
            excavation of a dune by a governmental
            agency if the commissioner finds that such a
            waiver is warranted as a result of a storm,
            natural disaster or similar act of God.



                                   18                         A-1633-11T4
78.2 (Perillo Rev. 2001)).   As the Restatement makes abundantly

clear, a contractual impracticability does not render the

performing party remediless:

         (1) In any case governed by the rules
         stated in this Chapter, either party may
         have a claim for relief including
         restitution under the rules stated in §§ 240
         and 377.

         (2) In any case governed by the rules
         stated in this Chapter, if those rules
         together with the rules stated in Chapter 16
         will not avoid injustice, the court may
         grant relief on such terms as justice
         requires including protection of the
         parties' reliance interests.

         [Restatement (Second) of Contracts § 272
         (1981).]

    Here, the parties agreed upon an exchange of performances

and because of events not reasonably foreseen, Ocean City's part

of the exchange cannot now take place.   Yet the fact remains

plaintiffs surrendered their right to compensation in reliance

on Ocean City's promise to protect their ocean views.    Absent

that reliance, Ocean City would have had to pay plaintiffs for

depriving them of their views.   If Ocean City may retain the

benefit of this bargain despite its failure to perform its

promise — even if performance was impracticable — without

consequence, the municipality would reap a windfall at

plaintiffs' expense and plaintiffs would have given "something

for nothing."   Facto, supra, 390 N.J. Super. at 234 (quoting 14


                                 19                         A-1633-11T4
Corbin on Contracts, supra, § 78.2).   Equity, however, demands

some relief for plaintiffs and, therefore, a hearing to

determine a fair and just restitutionary amount is warranted.

    The question remains how to measure damages for restitution

in this case.   Obviously, the fixing of an appropriate

restitutionary amount must consider the value of that which

plaintiffs have been deprived, including loss of, or

interference with, their ocean views due to the accretive

effects.   But offset against the burdens suffered by plaintiffs

are the potential gains conferred by the partial consideration

performed by Ocean City to date, namely the non-speculative,

reasonably calculable benefits arising from the municipality's

dune project.   These may include the added wave/storm surge

protection afforded by the accretive effect of the dunes.      See

Borough of Harvey Cedars v. Karan, 214 N.J. 384, 416 (2013).      We

emphasize that the remedy we grant is an equitable one, and not

a substitute for eminent domain, for which a jury trial is not

appropriate.

    Thus, all plaintiffs, save the Mitas, are entitled on

remand to a hearing to determine a fair and just restitutionary

amount for performing their part of the bargain with Ocean City.

As noted, in fixing the appropriate level of compensation, the




                                20                          A-1633-11T4
court should consider, upon the requisite proofs, all the

factors we have previously identified.

    As for the Mitas, for the reasons expressed by the trial

judge in his written opinion of September 9, 2010, we find they

have failed to prove by competent credible evidence their

riparian rights in the easement area and therefore affirm the

dismissal of their complaint against defendants in its entirety.

Suffice it to say, originating from the State, "a riparian grant

is a conveyance in fee simple of real property[;] [a]s such,

without specific mention in the deed or other evidence that the

parties intended its inclusion, a riparian grant will not pass

as appurtenant to another district parcel."     Panetta v. Equity

One, Inc., 190 N.J. 307, 309 (2007).     In other words, a riparian

grant must be explicit in a real estate conveyance and the Mitas

presented no documentary proof expressly and definitively

supporting their claim.

    As the trial judge noted here:

         It may well be that at some point some of
         the oceanfront owners['] predecessors in
         title received a grant; but if that grant
         was not passed on in the chain of title then
         it remains a separate parcel. The required
         riparian ownership only adheres in the
         initial transaction with the State. A
         riparian grant is the conveyance of real
         property divided from the uplands by a fixed
         boundary, no different from any other
         conveyance of land.



                               21                           A-1633-11T4
     The Mitas were not a party to the original easement dated

March 10, 1992, and failed to establish a chain of title through

which they received a riparian grant.   Specifically, the Mitas

offered no deed by which they took title from the grantor (the

Maffuccis) on the perpetual deed of easement to Ocean City,

which "expressly acknowledged ownership of the beachfront

property and that included a metes and bounds description of the

property as part of the deed of easement."   In fact, the only

document produced by the Mitas was a 2007 deed from grantor

Eustace Mita, who had purchased the property on June 1, 1996, to

himself and his wife Suzanne Mita as grantees.   While the

document refers to a riparian grant, there is, as noted, no deed

in this record by which the Mitas obtained title from the

grantor on the deed of easement.10   The Mitas did produce a

survey describing the property in issue, but did not explain its

source and therefore the document does not definitively

establish any riparian grant to the Mitas.   Nor does their

unsubstantiated claim that Ocean City "has assessed property




10
  When the Mitas' counsel asked Mr. Mita who owned the property,
he replied "my wife and I are the owners through a trust."



                                22                           A-1633-11T4
taxes on the beachfront lot against the Mitas and their

predecessors."11   As the trial judge properly noted:

          [T]he [c]ourt cannot rely upon the issuance
          of tax bills as proof of ownership based
          upon the record. Proof of the ownership, as
          indicated, would be available by title
          search and deed or survey. Any of these
          would have been acceptable. That evidence
          was not produced for [the Mitas].

     Because we have found the remaining plaintiffs-appellants

entitled to a restitutionary hearing, we need not dwell on their

alternative claim to compensation.    Simply stated, plaintiffs

claimed a right to inverse condemnation by a "regulatory

taking," which they were barred from asserting unless deprived

of all or substantially all of the beneficial use of their

property by virtue of governmental regulations.    Orleans

Builders & Developers v. Byrne, 186 N.J. Super. 432, 446 (App.

Div.), certif. denied, 91 N.J. 528 (1982); see also Penn Central

Transp. Co. v. New York City, 438 U.S. 104, 127, 98 S. Ct. 2646,

2661, 57 L. Ed. 2d 631, 650 (1978).    As our Supreme Court has

stated:

          Diminution of land value itself does not
          constitute a taking. Similarly, impairment
          of the marketability of land alone does not
          effect a taking. . . . A regulatory scheme
          will be upheld unless it denies all

11
  The Mitas did not produce any tax documents. During trial,
when asked if he pays a "tax bill for the property extending to
the ocean," Mr. Mita responded, "I don't know."


                                 23                          A-1633-11T4
         practical use of property, or substantially
         destroys the beneficial use of private
         property, or does not allow an adequate or
         just and reasonable return on investment[.]

         [Gardner v. N.J. Pinelands Comm'n, 125 N.J.
         193, 210-11 (1991) (internal quotation marks
         and citations omitted).]

    The trial judge, here, found that the subject properties

diminished in market value only between fifteen to thirty-five

percent, and therefore rejected plaintiffs' inverse condemnation

claim because plaintiffs "still maintain[ed] beneficial use of

much of their property."   No one disputes the court's factual

finding, to which we defer, and his legal conclusion is

unassailable.   See Bernardsville Quarry v. Borough of

Bernardsville, 129 N.J. 221, 239-40 (1992) (finding no taking

where the property value decreased from $34,000,000 to

$2,700,000; a 92% decrease); In re Loveladies Harbor, Inc., 176

N.J. Super. 69, 73 (App. Div. 1980), certif. denied, 88 N.J. 501

(1981) (finding no taking where a regulation left a property

owner able to develop only 25% of his property, stating there

was still "substantial potential use").   Therefore, plaintiffs'

claims of inverse condemnation against Ocean City and DEP were

properly dismissed as plaintiffs failed to demonstrate they were

deprived of "all or substantially all of the beneficial use" of

their properties.   Orleans Builders, supra, 186 N.J. at 446.




                                24                        A-1633-11T4
                         II.    A-1633-11

    Having found Ocean City liable to four plaintiffs, namely

two couples who each own in condominium form a unit in a two-

unit, two-story beachfront dwelling, the judge proceeded to a

three-day bench trial to determine the amount of damages to

which each plaintiff was entitled.    The hearing produced the

following undisputed facts.    The Hughes plaintiffs bought the

entire duplex, built in 1962, in 1974 along with other investors

and took title to the first-floor unit in 1981.     The Talottas

purchased the second-floor unit in 1987.    At the time, there

were no dunes in front of the property as the area was

essentially flat during the 1970's and 1980's.     Both plaintiffs

have riparian rights out to the high water line.

    The perpetual easement deed executed between the

plaintiffs' condominium association and Ocean City on May 2,

1995, well after the CAFRA amendments, acknowledged, as part of

the consideration, the benefit to be received from construction

of the sand dune system for shore erosion control.    As with all

other plaintiffs, the easement was also subject to certain

conditions, namely: (1) the owners would have mid-block access

to the beach over any dune created not to exceed eight-feet in

width; (2) there would be a twenty-foot-wide pathway running

parallel to the ocean; and (3) most notably, for present



                                 25                         A-1633-11T4
purposes, the dunes created would not exceed an average

elevation of three feet two inches above the bulkhead.      Ocean

City expressly represented to plaintiffs that if they did not

grant a perpetual easement, the municipality would proceed to

condemnation through eminent domain proceedings.

    Ocean City complied with the height requirement for several

years, until about 1995 when there appeared significant changes

in dune structure and plantings.       In fact, the last measurement,

from April 2007, concluded the dune was 6.224 feet above the

three-foot two-inch limit at the north dune point and 4.44 feet

above the limit at the south dune point.      Consequently, these

plaintiffs, along with others, sued for loss of breeze, loss of

access, and loss of ocean view.    At the conclusion of the bench

trial, the judge found no damages for loss of breeze due to lack

of evidence and no damages for loss of access because, as part

of the bargain, Ocean City built a pathway along the property.

This much is not in dispute or an issue here.

    The core issue at trial was loss of view and its valuation.

Actually, it was undisputed that these plaintiffs suffered a

loss of view, as the trial judge observed first hand in his two

visits to the site in question.    Where the plaintiffs and the

municipality parted company was the amount of damages attributed

to this loss, as all agreed that ocean view has value and the



                                  26                          A-1633-11T4
deprivation or diminution of view is compensable if the market

recognizes such loss.

     On this issue, plaintiffs' expert Robert Gagliano, a

certified appraiser, employed the sales comparison approach,

which he described as an "appraisal procedure in which the

market value of a property is estimated by direct comparison and

analysis of the sales of similar substitute properties."

Gagliano originally appraised each of the two units at

$1,000,000.12   Then to establish the effect of growing dune

height on the market value of a first-floor condo unit, Gagliano

set up two classifications, comparing plaintiffs' units to pre-

2000 sales and post-2000 sales, noting that issues associated

with elevated dune height did not become apparent until after

2000.

     Gagliano identified seven properties where the first and

second floor units were sold between 1987 and 2000 as comparable

although he did not obtain access to any of them to verify their

views of the ocean.   He also made no adjustments as he would

normally have done in an appraisal process, such as conditions


12
  The original $1,000,000 appraisal was based on sales of seven
properties — all first-floor condominium units — considered
comparable that took place between February 17, 2006 and January
31, 2008. Gagliano provided adjustments for date of sale
(timing), condition/quality/age of the properties; room count;
gross living area; and construction quality.


                                 27                         A-1633-11T4
of sale, date of transaction and physical characteristics.

Gagliano established a value difference for the seven properties

between 1.10% and 15.52% solely based on the gross sales price

difference of the first floor and the second-floor without any

adjustments for view, age, construction or condition.     A median

of 6.96% was obtained from these comparisons.

    Gagliano also identified six properties sold after 2000.

Once again, he made no adjustments for design, quality,

condition, or view and simply relied on gross sales price.     He

arrived at a median difference in value between first floor and

second floor units of 21.33%.

    Gagliano subtracted the median value difference of 6.96%

for sales between 1987 and 2000 from the median value difference

of 21.33% for post-2000 sales to reach a result of 14.3%,

rounded up to 15%, which he then concluded was the percentage

(15%) impairment of value based upon the height of the dunes and

assumed loss of view.   Gagliano therefore estimated the loss in

value of the Hughes' first-floor property to be $150,000 after

applying the 15% calculation to the original appraisal value of

$1,000,000.   Gagliano arrived at the same loss in value for the




                                28                          A-1633-11T4
Talotta's second-floor unit after applying the 15% calculation

to the appraisal value of $1,000,000.13

       Ocean City's appraiser, Paul Johnson, used a methodology

valuation that was limited to the reduction in value of the

structure on the property.    He attributed no loss of value to

the land itself.    Johnson concluded that any diminution would be

limited to the life of the building on the property, which he

opined was nine years.    Johnson found a higher loss in value for

the second-floor unit than the first-floor unit, determining a

diminution in value of $1,800 for Hughes and $3,000 for Talotta.

       The trial judge rejected both analyses as "flawed."     He

criticized Gagliano's methodology for failing to factor in the

usual adjustments and failing to evaluate the height of the

dunes in front of, and the view from, any of the properties

considered "similar."14    The judge also faulted Gagliano's


13
  However, when Talotta complained to Gagliano that his property
was more valuable than that of Hughes, Gagliano revised the
value of the Talotta property to $1,210,000 and after applying
the 15% factor, arrived at a loss of value of $180,000.
14
     Specifically, the judge found:

            The weakness in the appraisal is in part
            based upon not having more detailed
            knowledge of the view from each property
            which of course is the charge he was given
            in terms of valuation; i.e., to estimate the
            impact of dune growth and loss of view on
            the value of the property. Therefore his
                                                        (continued)

                                  29                           A-1633-11T4
application of the 15% impairment factor to both first and

second floor properties when the loss of view is greater for the

former.

    The judge similarly criticized Johnson for

"invert[ing]" the values and finding a higher loss for the

second-floor unit than the first-floor unit.   But even more

fundamentally, the judge disagreed with Johnson's belief that

diminution in value is limited to the nine-year life of the

obsolete building on plaintiffs' property, finding instead "that

view affects land value and not just structure value."

    Having faulted both approaches, the judge nevertheless

found plaintiffs' loss of view compensable and that the

severance analysis employed in City of Ocean City v. Maffucci,

326 N.J. Super. 1 (App. Div.), certif. denied, 162 N.J. 485

(1999), an eminent domain case, was "appropriate to evaluate the

breach of contract damages for violation of the Easement

Agreement" because if there had been no easement agreement,

there would have been condemnation by eminent domain.

    In Maffucci, a first-floor oceanfront property owner at

2825 Wesley Avenue, six blocks north of plaintiffs' property in

the 3600 block of Wesley, would not agree to a $1 easement for a


(continued)
          appraisal differentials are weak at their
          very foundation.


                               30                          A-1633-11T4
50' by 80' strip of beach.      326 N.J. Super. at 4-5.

Consequently, Ocean City decided to take the property by eminent

domain.     Id. at 4.   A jury trial ensued after the condemnation

commissioners declared just compensation to be only $1.00.      Id.

at 5.     Over Ocean City's objection, the trial judge allowed the

jury to consider evidence of loss of access and view.      Id. at

13.     The jury returned a verdict of $1.00 for the easement and

$37,000 for severance damages, i.e., compensation for the

diminution in value of the property remaining after the

"taking."     Ibid.15

      We upheld the verdict on appeal.    Finding that the loss of

ocean view and access are elements for which severance damages

may be awarded, id. at 18, we held that there was evidence to

support the conclusion that the Maffuccis lost their ocean view,

beach access and privacy, id. at 14.     As to valuation, while we

recognized that "the amount of the severance damages occurring

as a result of the taking, could not be calculated with any

degree of accuracy or fairness[,]" id. at 15, we nevertheless

ruled that "where only a portion of a property is condemned, the

15
  The Maffuccis' expert, a real estate broker, had estimated
total severance damages at $100,000; $75,000 was damage to the
first floor and $25,000 was damage to the second floor. He
based his opinion on before and after sales using the before and
after sales of comparable properties. He attributed 60% to loss
of view; 20% to loss of access; 10% to loss of use; and 10% to
loss of privacy. Id. at 6.


                                   31                        A-1633-11T4
measure of damages includes both the value of the portion of

land actually taken and the value by which the remaining land

has been diminished as a consequence of the partial taking."

Id. at 18 (citing State, by Comm'r of Transp. v. Silver, 92 N.J.

507, 513 (1983)).   To determine the value of the property

remaining after the partial taking, we found that:

         [A]n examination of all of the
         characteristics of such remaining property
         after the time of the taking, as opposed
         solely to facts in existence at or
         immediately before condemnation, is
         inescapable. Therefore, in the case of a
         partial taking, the market value of property
         remaining after a taking should be
         ascertained by a wide factual inquiry into
         all material facts and circumstances — both
         past and prospective — that would influence
         a buyer or seller interested in consummating
         a sale of the property.

         [Id. at 19 (quoting Silver, supra, 92 N.J.
         at 515).]

    Here, applying Maffucci's severance analysis, the trial

court quantified plaintiffs' respective damages, reasoning:

              In spite of the inadequate appraisal
         testimony by the experts, the Court is not
         constrained from making an award for loss of
         view. It does not take an expert to arrive
         at the conclusion that view has value. The
         best and most expensive seats in the theatre
         are close up with the best view. The best
         and most expensive regular seats at major
         league baseball are near home plate and
         along the first and third base lines close
         up to the field. At football games, we hope
         to be at or close to the fifty (5[0]) yard
         line.


                                32                           A-1633-11T4
     We also know intuitively that built
into the value of oceanfront property is the
quality of the view of the beach and ocean
beyond. The closer to the beach, the higher
the rent and the higher the purchase price
for similar properties. Therefore, if a
contract provides protection for that view
as in the Easement Agreement, failure to
protect it is a breach of contract.
Valuation of the breach is the issue. The
award of damages need not be precise based
on an expert opinion. Here the Court makes
the award based on a number of factors. The
decrease in market value is one such factor.
The Court finds that the increase of dune
height and loss of view caused thereby
negatively affects market value. The Court
does not accept the determinations of either
expert. However, the differential in first
floor and second floor values on the ocean
reflect in part the views. The height of
the dunes impacts the ground level property
substantially more than the second floor
property regardless of the value of the
respective units. However, the width of the
dunes toward the ocean also may affect value
and that is not compensable and is not a
breach of this contract. That width
increases the distance to the usable beach
for sunbathing and swimming. The first
floor property has suffered the most severe
loss of view because it is a 1962 home built
at ground level and not raised up to full
zoning height. That loss may or may not be
temporary. Clearly, new construction,
including nearby this property, is at a
greater height so even the first floor of
living area would enjoy better views if so
constructed hereafter. The Perpetual
Easement Deed runs with the land so
longevity can be a factor. However, dune
protection comes and goes. The nature of
our coast in New Jersey sometimes restores
view by taking away dune protection. The
property owners here are long time
oceanfront property owners – Hughes since


                     33                        A-1633-11T4
         1974 and Talotta since 1987 and have
         maintained ownership during the entire
         period of conflict with the City.

              The Hughes' claim results in a
         compensable loss of view for the first floor
         unit and common elements of $70,000.

              The Talotta claim results in a
         compensable loss of view for the second
         floor unit and common elements of $35,000.

    On appeal, Ocean City contends that plaintiffs are not

entitled to an award of compensatory damages for diminution in

the value of their properties because having rejected both

experts' analyses, there was no competent evidence upon which

the court could ascertain the loss.   We disagree.

    In the first place, it is beyond question that plaintiffs

suffered a loss of ocean view, that such a loss has value, and

that the loss is compensable.   Both experts agreed to at least

as much, and the documentary, photographs and testimonial proofs

leave no room to doubt these facts.   Moreover, the analytical

framework used to measure the damages espoused in Maffucci,

supra, was adopted by the trial judge in this case.    And

governed by that standard, the judge assessed the expert proofs

and found them wanting, which he was free to do.     Cnty. of Ocean

v. Landolfo, 132 N.J. Super. 523, 528 (App. Div. 1975); see also

Trenton v. John A. Roebling Sons Co., 24 N.J. Super. 213, 219

(App. Div. 1953) ("The determination of the weight to be given



                                34                           A-1633-11T4
to the statements of expert witnesses in the first instance is

for the hearing tribunals, and that weight depends upon their

candor, intelligence, knowledge, experience, and especially

[upon] the facts and reasoning which are the foundation of their

opinion.").16

     While we agree with the trial judge's critique of the

expert proofs and his adoption of the Maffucci methodology, we

are unclear as to how he otherwise arrived at the severance

damages awarded to plaintiffs in this case.   Although the judge

stated that he considered the decline in market value caused by

the loss of ocean view as one of several factors, he failed to

mention how that decline was quantified and failed to identify

the other factors taken into account in his valuation.    Perhaps

the court, in its embrace of the Maffucci approach, also took

note of the values ascribed therein, given the proximity of the

properties to the two units involved here.    But we question

whether that was indeed the case, as we do the propriety of such

reliance.


16
  Plaintiffs' expert failed to observe the view from the
"comparable" properties and made no adjustments in the "before
and after" comparison sales to account for differences in
quality, area and condition, among other attributes. Ocean
City's appraiser's methodology was also flawed as he relied on
the reduction in value of the structure and not the property,
even though dune height undoubtedly affects the property value.



                               35                          A-1633-11T4
    To be sure, "[f]indings by the trial judge are considered

binding on appeal when supported by adequate, substantial and

credible evidence."     Rova Farms Resort, Inc. v. Investors Ins.

Co., 65 N.J. 474, 484 (1974).    Our appellate function, on the

other hand, is a limited one:

         we do not disturb the factual findings and
         legal conclusions of the trial judge unless
         we are convinced that they are so manifestly
         unsupported by or inconsistent with the
         competent, relevant and reasonably credible
         evidence as to offend the interests of
         justice, and the appellate court therefore
         ponders whether, on the contrary, there is
         substantial evidence in support of the trial
         judge's findings and conclusions.

         [Ibid. (internal quotation marks and
         citations omitted).]

    However, "[i]t is important that a trial court make

specific findings, particularly when faced with a complex

financial valuation question, so that the parties and reviewing

court may be informed of the rationale underlying the court's

conclusion."   Orgler v. Orgler, 237 N.J. Super. 342, 358 (App.

Div. 1989); see also Esposito v. Esposito, 158 N.J. Super. 285,

291 (App. Div. 1978).     Because the trial court here failed to

make specific findings as to its damages awards, we are

constrained to remand the matter for further explication of its

fact determinations and conclusions of law.    However, before

rendering any further explication of its rationale, we suggest



                                  36                        A-1633-11T4
that, as with the remand hearing ordered for the other

plaintiffs in A-1677-11, the remand judge allow further proofs

of valuation, consistent not only with Maffucci's analytical

framework, but as well with the admonition in Borough of Harvey

Cedars v. Karan that "the quantifiable decrease in the value of

their property -- loss of view -- should [be] set off by any

quantifiable increase in its value -- storm-protection

benefits[.]"   214 N.J. at 418.   Along with any "non-speculative,

reasonably calculable benefits from the dune project," id. at

387, the remand judge should inquire "into all material facts

and circumstances . . . that would influence a buyer or seller

interested in consummating a sale of the propert[ies]" in

question.   Maffucci, supra, 326 N.J. Super. at 19.

    In A-1677-11, affirmed in part, reversed and remanded in

part.

    In A-1633-11, remanded.




                                  37                        A-1633-11T4